December 19, 1921. The opinion of the Court was delivered by
The statement in the case is:
"Rosa McCain was tried October 4, 1920, on an indictment charging her with the murder of her husband, Walter McCain. The jury returned a verdict of guilty (of manslaughter), and attorney for defendant made a motion for a new trial on the ground that the State failed to prove venue. Only three witnesses were examined, two on behalf of the State and the defendant herself. The case on appeal passes the same question that was presented to the presiding Judge on motion for new trial."
The motion for a new trial was made on the ground that there was no proof of the venue. The case of State v.Daniel, 83 S.C. 310, 65 S.E. 236, shows that rule No. 77 applies to criminal as well as civil cases. The case does not show that there was a motion to direct a verdict, and the question raised by the appeal cannot be considered.
The appeal is dismissed.